Case 3:20-cv-01673-MEM Document 2. Filed 09/14/20. Page 1 of 9

EXHIBIT “A”
Case 3:20-cv-01673-MEM Document 2 Filed 09/14/20 Page 2 of 9
BED
og
= =
c= 2
m oF 7

- | 9 = 3
IN THE COURT OF COMMON PLEAS OF € zg ?
MONROE COUNTY, PENNSYLVANIA tn F
. ~ ad bed
2 = 45
A.S., a minor under the age of 18 years by her 2 oe
mother and nautural guardian, Kabari Salem = SS
Plaintiff mS S
¥. s2s
= ae
a
Sr Ss
= on -O
NO

Great Wolf Lodge of the Poconos, LLC

Defendant.

NOTICE —
You have been sued in Court. If you wish to defend against the claims set

forth in the following pages, you must take action within twenty (20) days after this
Complaint and Notice are served, by entering a written appearance personally or by.
attorney and filing in writing with the court your defenses or objections to the claims set
forth against you. You are warned that if you fail to do so the case may proceed without

you and a judgment may be entered against you by the Court without further notice for

any money claimed in the Complaint or for any other claim or relief requested by the

plaintiff. You may lose money or property or other rights important to you.
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF

YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE GO TO OR

 

 
Case 3:20-cv-01673-MEM. Document 2. Filed 09/14/20 Page 3.0of 9

TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOu CAN
GET LEGAL HELP.

Monroe County Bar Association Lawyer Referral Service .
- 913 Main Street

P.O. Box 786

Stroudsburg, Pennsylvania 18360

(570) 424-7288

CELLINO & BARNES, P.C.

 

 

By: John E. Lavelie, Esq.

PA Bar 1.D.: 315154

Attorneys for Plaintiff

600 Old Country Road, Suite 412
Garden City, New York 17530
(800) 888-8888 x538

 
Case 3:20-cv-01673-MEM Document 2 Filed 09/14/20 Page.4 of 9

Cellino & Bames, P.C,

John €. Lavelle, Esq.

PA Bar E.D. No.: 315754.

600 Old Country Road, Suite 412

Garden City, New York 11530

Phone: (800) 888-8888 ext. 535 .

Fax: (877) 227-8020

John. Lavelle@cellincandbarnes.com Attormeys for Plaintiff

IN THE COURT OF COMMON PLEAS OF
MONROE COUNTY, PENNSYLVANIA

A.S., a minor under the age of 18 years by her
mother and natural guardian, FATMA SALEM

289 Deal Court :

Staten Island, NY 10305 : Docket No: 3249-CV-2020
Plaintiff

vs. 2
: Not an Arbitration Case -

GREAT WOLF LODGE OF THE POCONOS, LLC:

One Great Wolf Drive

Scotrun, PA 18355 :

: Plaintiff Requests a Jury of 12

Defendant :

AMENDED COMPLAINT IN CIVIL ACTION
AND NOW comes plaintiff A.S., a minor under the age of 18 years, by her
mother and natural guardian, FATMA SALEM, by her counsel John E. Lavelle of Cellino
& Bames, P.C., 600 Old Country Road, Suite 412, Garden City, New York 11530, and
files this amended complaint against defendant, GREAT WOLF LODGE OF THE
POCONOS, LLC, and upon information and belief alleges as follows:
4. Plaintiff A.S, is a minor residing with mother and natural guardian, FATMA _

SALEM, at the above-listed address in Richmond County, New York.

 
Case 3:20-cv-01673-MEM Document 2. Filed 09/14/20 Page 5 of 9

2. Atall times hereinafter relevant, defendant GREAT WOLF LODGE OF
THE POCONOS, LLC is a company, corporation, partnership or other business entity
duly authorized to conduct business in the Commonwealth of Pennsylvania.

3. At all times hereinafter relevant, defendant GREAT WOLF LODGE OF
THE POCONOS, LLC has conducted business in the Conimonwealth of Pennsyivania.

4. At all times hereinafter relevant, defendant GREAT WOLF LODGE OF
THE POCONOS, LLC has solicited business in the Commonwealth of Pennsylvania.

5. At all times hereinafter relevant, defendant GREAT WOLF LODGE OF
THE POCONOS, LLC owns real property in the Commonwealth of Pennsylvania.

6. At all times hereinafter relevant, defendant GREAT WOLF LODGE OF
THE POCONOS, LLC committed a tortious act within the Commonwealth of
Pennsylvania.

| 7. On or about June 16, 2018, there existed a premises located at One Great

Wolf Drive, Scotrun, PA 18355 (the “Premises”. | |

8. On or before June 16, 2018, defendant GREAT WOLF LODGE OF THE

POCONOS, LLC owned the Premises.
9.  Onor vefore June 16, 2018, defendant GREAT WOLF LODGE OF THE

POCONOS, LLC was the lessor the Premises.
10. On or before June 16, 2018, defendant GREAT WOLF LODGE OF THE

POCONOS, LLC was the lessee the Premises.
11. On or before June 16, 2018, defendant GREAT WOLF LODGE OF THE

POCONOS, LLC operated the Premises.

 
_ Case 3:20-cv-01673-MEM Document 2 Filed 09/14/20 Page 6. of 9

12. On or before June 16, 2018, defendant GREAT WOLF LODGE OF THE
POCONOS, LLC maintained the Premises.
13. On or before June 16, 2018, defendant GREAT WOLF LODGE OF THE
POCONOS, LLC managed the Premises.
14. On or before June 15, 2018, defendant GREAT WOLF LODGE OF THE
POCONOS, LLC controlled the Premises.
15. On or about June 16, 2018, there existed a resort known as the “Great _
Woff Lodge” located at One Great Wolf Drive, Scotrun, PA 18365 (the “Resort”.
46, Onor before June 16, 2018, defendant GREAT WOLF LODGE OF THE
' POCONOS, LLC owned the Resort. |
17. On or before June 16, 2018, defendant GREAT WOLF LODGE OF THE
POCONOS, LLC was the lessor of the Resort.
18. On or before June 16, 2018, defendant GREAT WOLF LODGE OF THE
POCONOS, LLC was the lessee of the Resort.
49, On or before June 16, 2018, defendant GREAT WOLF LODGE OF THE
~ POCONOS, LLC was the franchisor of the Resort.
20. Onor before June 16, 2018, defendant GREAT WOLF LODGE OF THE
POCONOS, LLC was the franchisee of the Resort.
21. On or before June 16, 2018, defendant GREAT WOLF LOOGE OF THE

POCONOS, LLC operated the Resort.
22. Onor before June 16, 2018, defendant GREAT WOLF LODGE OF THE

POCONOS, LLC maintained the Resort.

 

 
Case 3:20-cv-01673-MEM Document 2 . Filed 09/14/20: Page 7 of 9

| 23. On or before June 16, 2018, defendant GREAT WOLF LODGE OF THE
POCONOS, LLC managed the Resort.

24. On or before June 16, 201 g, defendant GREAT WOLF LODGE OF THE
POCONOS, LLC controlled the Resort.

26. Onor before June 16, 2018, there existed a water park at the Resort.

26. On or before June 16, 2018, at least one water ride included the use of
tubes. |

27. On or before June 16, 2018, at jeast one waterside included the use of
tubes. |

COUNT |; NEGLIGENCE

28. Plaintiff repeats and re-alleges all preceding paragraphs as if set forth
here at length. |

29. On or about June 16, 2018, plaintiff AS. was on the grounds of the
Premises as a guest.

30. On or about June 16, 2018, plaintiff FATMA SALEM was on the grounds
of the Premises as a guest.

31. On or about June 16, 2018 at approximately 1:00-2:00 pm, plaintiff A.S.
was sitting and eating lunch and was struck by a falling tube from one of the
waterslides.

32. Plaintiff AS. was caused to be injured due to the negligence of defendant.

33. As a result of the incident hereinbefore described, plaintiff AS. has
- suffered serious bodily injuries including, but not limited to;

- Dizziness;
- Sprain/strain of the cervical spine;

 

 
Case 3:20-cv-01673-MEM Document 2 Filed 09/14/20 Page 8 of 9

«

-

~

-

Neck pain;

Sprain/strain of the lumbar spine:
Back pain;

Pain and suffering due to said Injuries;

34. Plaintiff A.S. suffered bodily injuries, pain and suffering and the diminution

of life's pleasures in the past, present and into the future.

35. The injuries sustained by plaintiff AS. are the direct result of the

negligence of defendants as they:

a.
b.
c.
d.

e.

allowed a tube to fall from an elevated waterslide onto plaintiff;

failed to assure that a tube could not fall from the elevated water slide;
failed to provide safety nets or other safety devices to prevent a falling
tube from striking plaintiff:

failed to maintain a safe environment in the area where plaintiff was
eating lunch; and

failed to remediate and/or eliminate the dangerous condition existing at
the Premises created by. the hazard of a tube falling onto guests below.

36. The incident described herein took piace solely due to the-negligence of

the defendant and was not caused by the actions of plaintiff.

WHEREFORE, piaintiff A.S., a minor under the age of 16 years, by her

mother and natural guardian, FATMA SALEM, demands judgment herein against

defendant in a sum which exceeds the arbitration timit of $50,000.00, plus interest and

costs of suit and delay damages as may be recoverable under the Pennsylvania Rules

of Civil. Procedure. wh

 

John E. Lavelle, Esq.

PA Bar I.D.. 315154

Cellino & Bames P.C.

600 Old Country Road, Suite 412
Garden City, New York 11530
(800) 888-8888 x535

 
Case 3:20-cv-01673-MEM. Document 2. Filed 09/14/20. Page 9 of 9

. eal
Toes - em a

| Pee n em wo Meee tee
a

 

FATMA SALEM, the mother and natural guaran of minor plaintiff AS..
hereby deposes and states that he has read the foregoing Complaint and the statements
made therein are true to the best of his lnowedge, information and belief. | underaiar’
that the statements contained herein are subject to 18 PA.C.S. $4904, relating ©

unsworn falsifications to authorities.

: on

 

 

~

a |

ap

 

 

 

 
